 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
 8   KAREN SAGASTUME,                                      Case No.: 2:19-cv-00997-RFB-VCF
 9             Plaintiff(s),                                              Order
10   v.
11   WIRELESS COMMUNICATIONS OF
     NEVADA # 7, A LIMITED LIABILITY
12   COMPANY,
13             Defendant(s).
14         Although the civil cover sheet identifies this case as involving employment discrimination,
15 the complaint raises wage-and-hour claims under the Fair Labor Standards Act and state law.
16 Compare Docket No. 1 with Docket No. 1-1.1 As such, the Clerk’s Office is INSTRUCTED to
17 recode this case as a 710 Fair Labor Standards Act matter. As the case was referred to the Early
18 Neutral Evaluation Program in error, see Local Rule 16-6(a), the early neutral evaluation is
19 VACATED and the Clerk’s Office is also INSTRUCTED to remove the undersigned as the
20 settlement judge.
21         IT IS SO ORDERED.
22         Dated: August 8, 2019
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26         1
            This error was brought to the undersigned’s attention through a telephone call to chambers
   from a staff member of Plaintiff’s counsel. Ex parte communications are prohibited and attorneys
27 must generally provide notices to the Court through written filings on the docket. See, e.g., Local
   Rule IA 7-2. As a one-time courtesy, however, the Court will not require such a filing in this case.
28 Counsel must also more carefully review the civil cover sheet in the future.

                                                    1
